Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the preliminary amendment filed 8/19/2021.  Currently, claim 2 has been canceled, claims 1 and 3-17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 17, the claimed limitation “after it is found that" is ambiguous.  It is not clear which element as claimed in claim 1, the pronoun “it” refers to.
	Claims 16-17 are unclear for the similar reasons.
	Claim 5, lines 4-5, recites the limitation, “the electronic control units”. As the preceding limitations do not appear to recite “electronic control units”, there is insufficient antecedent basis for this limitation in the claim.
	Claim 5 recites the limitation, “the electronic control unit” on line 7. This is unclear to the examiner to which of the electronic control units (first or second) the applicant is referring.
Claim 10 recites the limitation “an electronic control unit” on line 2. This is unclear to the examiner if the applicant is referring to the “electronic control unit” from line 2 of claim 9, or to an additional electronic control unit.
Claim 16 recites the limitation, “the software updating apparatus” on line 1. There is insufficient antecedent basis for this limitation in the claim.
Other dependent claims are rejected as being dependent on the rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitao (US 2018/0341476) in view of Nakano (WO 2017/149825).
As per claim 1, Kitao teaches a software updating apparatus comprising:
an acquiring section configured to acquire new-version software supplied via a network (para 0036: it is possible to receive software update information from the server device 1 and update the software of each of the ECUs 3); and
an update control section configured to perform a software update for each of first and second electronic control units mounted in a vehicle, using the new-version software acquired by the acquiring section (para 0038: The software updating device 2 controls the processes of updating the software of the ECUs 3 by performing communication with the server device 1 and the ECUs 3),
wherein the first electronic control unit operated by first old-version software includes a storage-capable region in which first new-version software is allowed to be installed in a background (para 0052: Also, the update software needs only to be written in the second area 322 provided separately from the first area 321. Therefore, when software stored in the first area 321 is being executed, it is possible to perform an update software writing process in the background), and
wherein the update control section performs installation of the first new-version software in the storage-capable region of the first electronic control unit in the background before installation of the second new-version software in the second electronic control unit (para 0067: Also, in the case where at least one ECU 3 which each is a software updating object does not include any cooperating ECU group 4, each ECU 3 is an ECU which does not belong to any cooperating ECU group 4, and does not need to perform updating of software in cooperation with other ECUs 3 … Therefore, each ECU 3 which does not belong to any cooperating ECU group 4 can perform a software updating process at an appropriate timing. For example, the software updating process of each ECU 3 which does not belong to any cooperating ECU group 4 may be performed independently or may be performed depending on the update dates and times of the other ECUs 3 => This means that installation of the first new-version software in the storage-capable region of the first electronic control unit could be before installation of the second new-version software in the second electronic control unit), and after activation of the second new-version software installed in the second electronic control unit is started or after it is found that the activation of the second new-version software installed in the second electronic control unit will be completed normally, the update control section activates the first new-version software installed in the storage-capable region of the first electronic control unit (para 0067: the switching instruction unit 213 instructs each ECU 3 which does not belong to the cooperating ECU group 4 to perform a switching process (activating process) independently from the other ECUs 3 => This means that activating the first new-version software installed in the storage-capable region of the first electronic control unit could be after activation of the second new-version software installed in the second electronic control unit is started or after it is found that the activation of the second new-version software installed in the second electronic control unit will be completed normally).
Kitao does not teach that the second electronic control unit operated by second old-version software does not include a storage-capable region in which second new-version software is allowed to be installed in the background. However, Nakano teaches the second electronic control unit operated by second old-version software does not include a storage-capable region in which second new-version software is allowed to be installed in the background (Description: In the program update system of the present embodiment, when the plurality of control devices are a single region type having a storage device in which one operation region of the control program exists, In the case where the update is interrupted in the middle of the control device, update return processing may be employed in which the interrupted control device restarts the update from the interruption point).
It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kitao with those of Nakano in order to have a mixture of ECUs including ECUs provided with a plurality of storage areas and ECUs provided with a single storage area.

As per claim 3, Kitao in view of Nakano teaches wherein if the installation of the second new-version software in the second electronic control unit or the activation of the second new-version software installed in the second electronic control unit has not been completed normally, the update control section performs a rollback process on the second electronic control unit (Nakano: Description: when the ECU of the vehicle 1 is the single area ECU 30, the gateway 10 resumes the update from the interruption point P of the interrupted ECU 1 to 3 when the update is interrupted in the middle of any of the ECUs 1 to 3. The “update return processing” (rollback process) is executed) and does not activate the first new-version software installed in the storage-capable region of the first electronic control unit (Kitao, para 0067: the switching instruction unit 213 instructs each ECU 3 which does not belong to the cooperating ECU group 4 to perform a switching process (activating process) independently from the other ECUs 3).  

As per claim 4, Kitao teaches wherein the update control section is included in the vehicle (Fig. 1).

As per claim 7, Kitao and Nakano teach wherein if the activation of the first new-version software installed in the storage-capable region of the first electronic control unit has been completed normally, the update control section performs a shutdown process on the first electronic control unit, and if the activation of the second new-version software installed in the second electronic control unit has been completed normally, the update control section performs a shutdown process on the second electronic control unit (Kitao, para 0079: As shown in FIG. 8, after notifying the completion, each of the ECUs 3a and 3b waits for an instruction to cancel the reprogramming mode; Nakano, Description: If the determination result in step ST3 is affirmative, the gateway 10 transmits a normal mode transition request and a reset request to each of the ECUs 1 to 3, and then transmits an update completion notification to the management server 5 (step ST5)).

As per claim 8, Kitao teaches wherein the update control section performs the installation of the first new-version software in the storage-capable region of the first electronic control unit while the vehicle is travelling (paras 0066, 0071, 0082: Therefore, it is possible to perform downloading of the update software to the individual ECUs 3 while the engine of the vehicle 10 is operating).

As per claim 9-10, Kitao teaches wherein the first electronic control unit is an electronic control unit that has a display control function (para 0068: To ask the user for confirmation, for example, screen display or sound may be used). Furthermore, the using of each of the ECUs may be varied according to the design criteria of an implementation requires only routine skill in the art.

As per claim 11, Kitao teaches wherein the update control section performs the software update for the first electronic control unit in a manner that, after the software update has been performed (para 0073: As shown in FIG. 6, if the software updating device 2 recognizes that the update software writing processes have been completed in all of the ECUs 3a and 3b constituting the cooperating ECU group 4, it instructs the individual ECUs 3a and 3b to prepare for switching (STEP S13)), the first electronic control unit is allowed to selectively execute operational logic of the first new-version software and operational logic of the first old-version software (para 0077: In the case where at least ECU of the ECUs 3a and 3b constituting the cooperating ECU group 4 is not ready for switching … Each of the ECUs 3a and 3b cancels the reprogramming mode, and stops the software updating process, and activates the software stored in the first area 321, and performs the normal operation (perform the old-version software)).

As per claim 14, Kitao teaches wherein the update control section performs the activation of the second new-version software installed in the second electronic control unit, in parallel with the activation of the first new-version software installed in the first electronic control unit (para 0067: Therefore, each ECU 3 which does not belong to any cooperating ECU group 4 can perform a software updating process at an appropriate timing. For example, the software updating process of each ECU 3 which does not belong to any cooperating ECU group 4 may be performed independently or may be performed depending on the update dates and times of the other ECUs 3).

As per claim 16, the claim discloses similar features as of claim 1, and is rejected based on the same basis as claim 1.

Claims 5-6, 12-13, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitao (US 2018/0341476) in view of Nakano (WO 2017/149825) and Suzuki et al (US 2015/0113521).
As per claim 5, Kitao or Nakano does not teach the detailed limitation of claim 5. However, Suzuki teaches determining whether there is enough time, wherein if installation of the new-version software in any one of the electronic control units has not been completed normally and the time margin determining section determines that there is enough time, the update control section performs a retry process for the installation of the new-version software in the electronic control unit (para 0106: When the vehicle stops in the period of time when the vehicle is expected to stably stop, control is performed to start the installation processing for the update files; para 0122: When the verifying unit 36 determines that the installation is unsuccessful, the installation processing unit 84 receives a retry instruction (or a rollback instruction) for the installation from the verifying unit 36. Then, the installation processing unit 84 instructs the ECUs 24 to retry (or roll back) the installation). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kitao with those of Nakano and Suzuki to update the ECU with a consideration of the estimated non-travel time period.

As per claim 6, Suzuki teaches determining whether an amount of power secured in a battery that is included in the vehicle is sufficient, wherein if the power amount determining section determines that the amount of power secured in the battery is sufficient, the update control section starts the software update (para 0078: When the residual capacity of the battery is equal to or larger than a predetermined threshold, the transmitting unit 34 may transmit the update files. Note that the predetermined threshold may be, for example, a value obtained by adding the basic electric energy to electric energy consumed in download processing).

As per claim 12, Suzuki teaches determining a scheduled startup timing, which is a timing at which the vehicle is scheduled to be started up (paras 0038, 0078), and Kitao teaches wherein if the activation of the first new-version software is predicted to be completed, the update control section starts installing the second new-version software in the second electronic control unit (para 0067: Therefore, each ECU 3 which does not belong to any cooperating ECU group 4 can perform a software updating process at an appropriate timing. For example, the software updating process of each ECU 3 which does not belong to any cooperating ECU group 4 may be performed independently or may be performed depending on the update dates and times of the other ECUs 3 => This means that start installation of the second new-version software in the second electronic control unit if the activation of the first new-version software is predicted to be completed).

As per claim 13, Kitao in view of Suzuki teaches wherein the update control section performs the installation of the second new-version software in the second electronic control unit when a main power source of the vehicle is OFF (Kitao, para 0067: the software updating process of each ECU 3 which does not belong to any cooperating ECU group 4 may be performed independently or may be performed depending on the update dates and times of the other ECUs 3; Suzuki, para 0079: When the engine is stopped, the transmitting unit 34 transmits the update files when a battery residual capacity of the target vehicle is equal to or larger than the predetermined threshold).

As per claim 15 and 17, the claims disclose similar features as of claims 1, 8 and 13, and are rejected based on the same basis as claims 1, 8 and 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456